Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 25, 2018

                                     No. 04-18-00583-CR

                               Jose Manuel Hernandez PEREZ,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 289th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR4049
                      Honorable Daphne Previti Austin, Judge Presiding

                                        ORDER
        Appellant has filed a pro se docketing statement. Our records show appellant is not
represented by counsel in this appeal. Trial counsel’s motion to withdraw sought to withdraw “to
allow the appointment of an appellate attorney,” which suggests that appellant is indigent. We
therefore ORDER that this appeal is abated and the case is remanded to the trial court for the
limited purpose of determining whether appellant is indigent and entitled to appointed counsel.
We further order the trial court clerk to file a supplemental clerk’s record containing the trial
court’s order on the motion within ten days of its signing.

       We also ORDER that, within 21 days of the trial court’s order on remand, appellant or
appellant’s counsel (if one is appointed by the trial court or retained by the appellant) must
respond to this court’s September 5, 2018 order and show why this appeal should not be
dismissed.

                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2018.

                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court